*759MEMORANDUM **
Rajveer Mutti, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility determination because Mutti’s testimony was inconsistent regarding his identity, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003), his family’s political involvement in India, and how he was apprehended by immigration officials. See Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir.2005) (repeated and significant inconsistencies deprived claim of the requisite “ring of truth”).
Because Mutti failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Farah, 348 F.3d at 1156.
Mutti’s CAT claim is based on the same testimony that the BIA found not credible. Because Mutti points to no other evidence that the BIA should have considered in making its CAT determination, substantial evidence supports the BIA’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.